DETAILED ACTION
	Claim 1 is currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The instant case is a national stage entry of PCT/US2019/027104, which claims priority to provisional applications 62/670721, 62/723,478 and 62/742,357 and PCT/US2018/054777 and PCT/US2019/012795.
	Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 03/01/2021 (2), 07/29/2021, 11/30/2021, 01/18/2022 and 05/24/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Specification
	The specification amendments submitted 03/19/2021 are entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0342964 as evidenced by US 2005/0158382.
Regarding claim 1, the limitation of a depot for the treatment of postoperative pain via sustained, controlled release of an analgesic is an intended use limitation.  The ‘964 publication teaches a biodegradable drug implant for reducing, preventing or treating pain and/or inflammation in a patient is provided wherein the copolymer matrix is PLGA and the active agent is dexamethasone (abstract, instant specification evidence dexamethasone is an analgesic [0115]) wherein the drug is released for a period of at least about 30 days [0013] wherein the release is sustained [0105] and the release is controlled [0100].  Thus teaching the drug depot capable of treatment of postoperative pain by sustained and controlled release.
The limitation of a therapeutic region comprising an analgesic is taught by the ‘964 publication teaching dexamethasone in the implant (abstract).
The limitation of a control region comprising a bioresorbable polymer and releasing agent mixed with the polymer, wherein the releasing agent is configured to dissolve when the depot is placed in vivo to form diffusion openings in the control region and wherein the depot is met by the ‘964 publication teaching a matrix formed of PLGA (abstract) thus teaching a polymer control region, and the ‘964 publication teaching the implant to comprise pore forming agents  such as sorbitol [0101].   The ‘382 publication evidences that sorbitol is a pore forming agent which can be leached from the wall and is removed by fluid [0212].  Thus the pore forming agent sorbitol taught by the ‘964 publication would dissolve when placed in vivo to form diffusion opening in the control region (form pores upon exposure to fluid in vivo to form pores in the polymeric matrix region).
The limitation of wherein the depot is configured to be implanted at a treatment site in vivo and while implanted release the analgesic at the treatment site for no less than 7 days is met by the ‘964 publication teaches a biodegradable drug implant for reducing, preventing or training pain and/or inflammation in a patient is provided wherein the copolymer matrix is PLGA and the active agent is dexamethasone (abstract) wherein the drug is released for a period of at least about 30 days [0013] wherein the release is sustained [0105] and the release is controlled [0100].  

Claim Rejections – 35 U.S.C. 102/103
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0018321 (Applicant provided).
	Regarding instant claims 1, the ‘321 publication discloses improved medical devices implantable near a target tissue site beneath the skin of a patient, wherein the implantable device comprises a drug depot configured to release a therapeutically active.   See abstract.  The new medical device treats or reduces postoperative pain by providing consistent analgesic efficacy at the target tissue site.  See paragraph [0008].  Pores, that allow release of the drug, can be formed in the drug depot using tween.  See paragraph [0031]. Analgesic refers to agents that reduce pain, such as opioids, lidocaine, etc.  See paragraph [0036].  The medical device comprises poly(lactide-co-glycolide) a biodegradable polymer that may provide immediate release or sustain release of the therapeutic agent.  See paragraph [0105].  Medical devices allow for drugs to be released over days, weeks, or months.  See paragraph [0002].  The drug depot can have a sustained release surface that releases the therapeutic over a period of 3 days, 3 months, 6 months or longer.  See paragraph [0137]. The release profile can be sustained and/or immediate.  See paragraph [0137]. The medical device is loaded with 5 to 50 wt% of therapeutic based on the total weight of the medical device.  Higher loadings of at least 90 wt% can be used.  See paragraphs [0177-0178].  The dosage of therapeutic ranges from 0.0005 to 500 mg/day.  See paragraph [0085].  Since the ‘321 publication teaches the same active, bioresorbable polymer and releasing agent in an implantable depot, the depot should function in the same manner as instantly claimed, i.e., the release profile should be the same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
	Thus the instant claims are anticipated by the ‘321 publication, and in the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to mix a releasing agent, such as a pore forming Tween, with the polymer to control the release of the active ingredient. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,224,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘570 patent are directed to an implantable depot for the treatment of postoperative pain via sustained and controlled release of an analgesic, wherein the instant specification evidences an analgesic includes a local anesthetic [0112].  The depot is taught to include a therapeutic region including the active agent, a polymer and a release agent wherein the time frame for releasing the active agent overlaps.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,202,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘754 patent are directed to an implantable depot for the treatment of postoperative pain via sustained and controlled release of an analgesic, wherein the instant specification evidences an analgesic includes a local anesthetic [0112].  The depot is taught to include a therapeutic region including the active agent and a control region comprising a polymer and a release agent wherein release of the active agent overlaps.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613